ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claim(s) 1-9 is/are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-5, the closest prior art fails to disclose or render obvious the valve device wherein the valve body unit is configured to be disengaged from the stem by moving the stem and the valve body unit to the valve seat side using the driving force generated by the driving portion in a state where the tubular bonnet is separated from the valve seat, thereby pushing the replacement ring such that the replacement ring moves through the tubular bonnet while decreasing in diameter and then drops down onto the ring dropping portion of the valve body unit in the free state, then moving the stem, the valve body unit, and the replacement ring to an opposite side to the valve seat side using the driving force generated by the driving portion such that the first surface of the replacement ring comes into contact with the second surface of the tubular bonnet and the ring dropping portion of the valve body unit comes into contact with the replacement ring, and in this state, moving only the stem to the opposite side to the valve seat side using the driving force generated by the driving portion such that a connection formed by the connecting mechanism between the stem connection portion and the stem is released, in combination with the remainder limitations of the independent claim.
Regarding claim 6, the closest prior art fails to disclose or render obvious the steps of moving the stem and the valve body unit to the valve seat side using the driving force generated by the driving portion in a state where the tubular bonnet is separated from the valve seat, thereby pushing the replacement ring such that the replacement ring moves through the tubular bonnet while decreasing in diameter and then drops down onto the ring dropping portion of the valve body unit in the free state; 30Docket No. YMP0015USC moving the stem, the valve body unit, and the replacement ring to an opposite side to the valve seat side using the driving force generated by the driving portion such that the first surface of the replacement ring comes into contact with the second surface of the tubular bonnet and the ring dropping portion of the valve body unit comes into contact with the replacement ring; moving only the stem to the opposite side to the valve seat side using the driving force generated by the driving portion such that the connection formed by the connecting mechanism between the stem connection portion and the stem is released and then the valve body unit is disengaged from the stem; and attaching a new valve body unit to the stem by inserting the stem connection portion of the connecting member of the new valve body unit into the connecting hole in the stem, in combination with the remainder limitations of the claim.
Regarding claim 7, the closest prior art fails to disclose or render obvious the steps of bringing the outer peripheral portion of the replacement ring, which is in the free state, into contact with the second inclined surface in a state where the tubular bonnet is separated from the valve seat, causing the tubular bonnet to approach the valve seat such that the replacement ring is compressed between the second surface of the tubular bonnet and the second inclined surface, then causing the replacement ring to decrease in diameter along the second inclined surface until the outer peripheral portion of the replacement ring comes into contact with the first inclined surface, and moving the stem and the valve body unit to the opposite side to the valve seat side using the driving force generated by the driving portion so that the replacement ring moves to the stem side from the ring dropping portion, such that the replacement ring is caused to move along the first inclined surface while decreasing in diameter and the replacement ring is fitted into the fitting groove and then the replacement ring is attached to the tubular bonnet, in combination with the remainder limitations of the claim.
Regarding claim 8, the closest prior art fails to disclose or render obvious the valve device wherein a replacement jig that includes a gripping portion and a pair of insertion portions extending from the gripping portion, the valve body unit includes a jig contacting portion on an opposite side of the diaphragm to a valve chamber side, and 34Docket No. YMP0015USC the valve body unit is configured to be detached from the stem by: detaching the tubular bonnet from the valve device body together with the stem and the valve body unit which are positioned at top dead center; moving the stem and the valve body unit to bottom dead center using the driving force generated by the driving means so as to move the jig contacting portion of the valve body portion to a position in which a distance between the jig contacting portion and the tubular bonnet along an axis of the stem is longer than a thickness of the replacement jig; inserting the replacement jig between the jig contacting portion and the tubular bonnet; moving the stem, the valve body unit, and the replacement jig to the top dead center side using the driving force generated by the driving means so that the replacement jig comes into contacts with the tubular bonnet and the jig contacting portion comes into contact with the replacement jig; and in this state, moving only the stem to the opposite side to the valve seat side using the driving force generated by the driving means so that a connection formed between the stem connection portion and the stem by the connecting mechanism is released, in combination with the remainder limitations of the claim.
Regarding claim 9, the closest prior art fails to disclose or render obvious the steps of detaching the tubular bonnet from the valve device body together with the stem and the valve body unit which are positioned at a top dead center; moving the stem and the valve body unit to bottom dead center using the driving force generated by the driving means so as to move the jig contacting portion of the valve body portion to a position in which a distance between the jig contacting portion and the tubular bonnet along an axis of the stem is longer than a thickness of the replacement jig; inserting the replacement jig between the jig contacting portion and the tubular bonnet; 36Docket No. YMP0015USC moving the stem, the valve body unit, and the replacement jig to a top dead center side using the driving force generated by the driving means so that the replacement jig comes into contacts with the tubular bonnet and the jig contacting portion comes into contact with the replacement jig; moving only the stem to the opposite side to the valve seat side using the driving force generated by the driving means so that a connection formed between the stem connection portion and the stem by the connecting mechanism is released and then the valve body unit is detached from the stem; and attaching a new valve body unit to the stem by inserting the stem connection portion of the connecting member of the new valve body unit into the connecting hole in the stem, in combination with the remainder limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY K DO whose telephone number is (571)270-3458 and direct fax number is (571)270-4458. The examiner can normally be reached Generally Monday-Thursday 8am-5pm ET, Friday 8am-12pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAILEY K. DO/Primary Examiner, Art Unit 3753